Name: Commission Regulation (EC) No 592/96 of 2 April 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  agricultural policy
 Date Published: nan

 3 . 4. 96 EN Official Journal of the European Communities No L 84/31 COMMISSION REGULATION (EC) No 592/96 of 2 April 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 398/96 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas, with a view to ensuring sound management of the system of export refunds and to reducing the likelihood of applications being submitted for speculative ends and risks of disturbance of the system as regards cheese, the term of validity of export licences as fixed in Article 4 of that Regulation must be curtailed; HAS ADOPTED THIS REGULATION: Article 1 Article 4 (a) of Regulation (EC) No 1466/95 is hereby replaced by the following: '(a) the end of the second month following issue in the case of products covered by CN code 0406'. Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20 . 12. 1995, p . 10 . 0 OJ No L 144, 28 . 6. 1995, p. 22. 4) OJ No L 54, 5 . 3 . 1996, p. 26 .